DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 28-29 as filed 6/29/22 is/are allowed. Claim(s) 30 is/are hereby cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with AMY MILLER on 7/12/22.
The application has been amended as follows: 
----
After the last line of claim 28. Please insert -; further comprising applying an adhesive to one of said first PTFE membrane and said second PTFE membrane to adhere said first PTFE membrane to said second PTFE membrane-
Claim(s) 30 is/are hereby cancelled.  
----
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.
Ruefer (US 20020001704 A1) teaches a multi-layered article comprising two or more layers of separately extruded resins of differing expandability, type H and type L tapes, wherein type H tapes are those exhibiting an expansion characteristic that renders the material more highly expandable than a type L tape. These tapes are stacked in layers, brought into intimate contact by means such as a press or by calendaring, expanded below the crystalline melt point of PTFE, and then sintered. The inner layer of the article includes a node-fibril structure in which a plurality of nodes are connected together by fibrils of typically 10-30 microns in length. The outer layer of the article exhibits an expanded aggregate-fibril structure including aggregates connected to one another and to the inner layer by very long fibrils of about 500-1000 microns (about 0.5 to 1 mm) in length. Said aggregates each include a fine scale node-fibril structure that resembles the node-fibril structure of the inner layer, including a plurality of nodes connected together by fibrils of typically 10-30 microns in length (§ 0023, 0029-0031). The reference additionally discloses expansion processes such as radial expansion or the like, wherein an expansion ratio of about 5:1, at an expansion rate of about 200%/second is disclosed (example 1). Different tensile strengths of the two layers would have been implied and or found inherent. 
The claimed invention distinguishes over Ruefer in that there is no teaching or suggestion of using an adhesive between the two membranes and stretching in the Y-direction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777